Title: To Benjamin Franklin from James Searle, 11 September 1780
From: Searle, James
To: Franklin, Benjamin


Hotel de Lusignan Rue des Vielles EtuvesChe Monsr. GrisonMonday 11th. Septr. 1780
Mr. Searle of Philadelphia presents his respectfull Compliments to Dr. Franklin, & has the pleasure to Send him two packets, & Seven letters with which he had the honor of being Charged by the Drs. Friends in America.
 
Addressed: Honble. / Benjamin Franklin Esquire / Passy
Notation: [torn: word missing] Searle 11. 7bre. 1780.
